
	
		II
		110th CONGRESS
		2d Session
		S. 3281
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve air quality by expanding the use of
		  low-emission natural gas as a transportation fuel.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drive America on Natural Gas Act
			 of 2008.
		2.Renewable fuel
			 program
			(a)Definition of
			 renewable fuelEffective
			 January 1, 2009, section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))
			 is amended by striking subparagraph (J) and inserting the following:
				
					(J)Renewable
				fuel
						(i)In
				generalThe term renewable fuel means fuel
				that—
							(I)is produced from
				renewable biomass; and
							(II)is used to
				replace or reduce the quantity of fossil fuel present in a transportation
				fuel.
							(ii)Renewable fuel
				standardFor purposes of the renewable fuel standard under
				paragraph (2), the term renewable fuel includes renewable and
				nonrenewable natural gas, including compressed natural and liquefied natural
				gas when used as transportation
				fuel.
						.
			(b)Credit
			 programEffective January 1, 2009, section 211(o)(5)(A) of the
			 Clean Air Act (42 U.S.C. 7545(o)(5)(A)) is amended—
				(1)in clause (ii),
			 by striking and at the end;
				(2)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(iv)for the
				generation of an appropriate quantity of credits for renewable and nonrenewable
				natural gas, including compressed natural and liquefied natural gas when used
				as a transportation
				fuel.
						.
				3.New qualified
			 alternative fuel motor vehicle credit allowed for dual fueled
			 automobiles
			(a)In
			 generalClause (i) of section 30B(e)(4)(A) of the Internal
			 Revenue Code of 1986 (relating to definition of new qualified alternative fuel
			 motor vehicle) is amended to read as follows:
				
					(i)which—
						(I)is only capable
				of operating on an alternative fuel, or
						(II)is capable of
				operating on an alternative fuel and gasoline or diesel
				fuel,
						.
			(b)Conforming
			 amendmentSection 30B(e) of the Internal Revenue Code of 1986 is
			 amended by striking paragraph (5).
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Natural gas
			 vehicle research, development, and demonstration projects
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Natural
			 gasThe term natural gas means compressed natural
			 gas, liquefied natural gas, biomethane, and mixtures of hydrogen and methane or
			 natural gas.
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)ProgramThe
			 Secretary, in coordination with the Administrator, shall conduct a program of
			 natural gas vehicle research, development, and demonstration.
			(c)PurposeThe
			 program under this section shall focus on—
				(1)the continued
			 improvement and development of new, cleaner, more efficient light-duty,
			 medium-duty, and heavy-duty natural gas vehicle engines;
				(2)the integration of
			 those engines into light-duty, medium-duty, and heavy-duty natural gas vehicles
			 for onroad and offroad applications;
				(3)expanding product
			 availability by assisting manufacturers with the certification of the engines
			 or vehicles described in paragraph (1) or (2) to Federal or California
			 certification requirements and in-use emission standards;
				(4)the demonstration
			 and proper operation and use of the vehicles described in paragraph (2) under
			 all operating conditions;
				(5)the
			 development and improvement of nationally recognized codes and standards for
			 the continued safe operation of natural gas vehicles and components;
				(6)improvement in the
			 reliability and efficiency of natural gas fueling station
			 infrastructure;
				(7)the certification
			 of natural gas fueling station infrastructure to nationally recognized and
			 industry safety standards;
				(8)the improvement in
			 the reliability and efficiency of onboard natural gas fuel storage
			 systems;
				(9)the development of
			 new natural gas fuel storage materials;
				(10)the certification
			 of onboard natural gas fuel storage systems to nationally recognized and
			 industry safety standards; and
				(11)the use of
			 natural gas engines in hybrid vehicles.
				(d)Certification of
			 conversion systemsThe Secretary shall coordinate with the
			 Administrator on issues related to streamlining the certification of natural
			 gas conversion systems to the appropriate Federal certification requirements
			 and in-use emission standards.
			(e)Cooperation and
			 coordination with industryIn developing and carrying out the
			 program under this section, the Secretary shall coordinate with the natural gas
			 vehicle industry to ensure cooperation between the public and the private
			 sector.
			(f)Conduct of
			 programThe program under
			 this section shall be conducted in accordance with sections 3001 and 3002 of
			 the Energy Policy Act of 1992 (42 U.S.C. 13541, 13542).
			(g)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report on the implementation of this section.
			(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
			5.Development of
			 low-emission natural gas transportation-fueled vehiclesPart C of title II of the Clean Air Act (42
			 U.S.C. 7581 et seq.) is amended by adding at the end the following:
			
				251.Development of
				low-emission natural gas transportation-fueled vehicles
					(a)DefinitionsIn this section:
						(1)Alternative
				fuelThe term alternative fuel means compressed or
				liquid natural gas.
						(2)Alternative-fueled
				vehicleThe term alternative-fueled vehicle means a
				vehicle that is manufactured or converted to operate using alternative
				fuel.
						(3)Bi-fueled
				vehicleThe term bi-fueled vehicle means a vehicle
				that is capable of operating on gasoline or an alternative fuel, but not both
				at the same time.
						(4)ConvertThe
				term convert, with respect to a vehicle, means to modify the
				engine and other applicable components of the vehicle to enable the vehicle to
				operate using an alternative fuel (including compressed natural gas).
						(5)OBD
				systemThe term OBD system means an on-board,
				computer-based diagnostic system built into certain vehicles to monitor the
				performance of certain primary engine components of the vehicle (including
				components responsible for controlling emissions).
						(6)ProgramThe
				term program means the alternative-fueled vehicle development
				demonstration program established under subsection (b).
						(7)Small volume
				manufacturer
							(A)In
				generalThe term small volume manufacturer means a
				manufacturer of vehicles described in section 86.001–1(e) of title 40, Code of
				Federal Regulations (or a successor regulation) that is approved and certified
				in accordance with part 86 of subchapter C of chapter I of title 40, Code of
				Federal Regulations (or successor regulations).
							(B)InclusionThe
				term small volume manufacturer includes a manufacturer of kits or
				equipment used to convert vehicles.
							(b)Program
						(1)EstablishmentFor
				the period of fiscal years 2009 through 2013, the Administrator shall establish
				and carry out a demonstration program to assist States in facilitating the
				development of alternative-fueled vehicles.
						(2)ApplicationA
				State may participate in the program by submitting to the Administrator an
				application at such time, in such form, and containing such information as the
				Administrator shall specify.
						(3)Benefits
				available to participating small volume manufacturersUnder the
				program, with respect to small volume manufacturers located in States
				participating in the program, the Administrator shall, by regulation—
							(A)waive all fees
				applicable to small volume manufacturers for the certification and conversion
				of alternative-fueled vehicles;
							(B)waive
				requirements for recertification of kits for the conversion of vehicles in any
				case in which, as determined by the Administrator—
								(i)the kit has been
				previously certified for the model of vehicle to be converted; and
								(ii)neither the kit
				nor the design and specifications of the model of vehicle to be converted have
				substantially changed;
								(C)modify such
				regulatory requirements relating to OBD systems as the Administrator determines
				to be appropriate to provide flexibility to small volume manufacturers in
				reprogramming OBD systems to be compatible with the use of alternative
				fuel;
							(D)permit small
				volume manufacturers to include more vehicles and engines in a single engine
				category to improve the cost-efficiency of emission testing of converted
				vehicles;
							(E)waive the
				liability of small volume manufacturers, in the case of a bi-fueled vehicle
				capable of operating on gasoline or compressed natural gas, for the compliance
				of the gasoline system of the bi-fueled vehicle with applicable emission
				requirements;
							(F)provide
				additional guidance to small volume manufacturers with respect to the
				conversion of older models of vehicles; and
							(G)revise and
				streamline certification requirements applicable to small volume
				manufacturers.
							(4)State
				responsibilityAs a condition of participating in the program,
				during the period of fiscal years 2009 through 2013, a State shall—
							(A)develop
				regulations for (as compared to Federal requirements in effect as of the date
				of enactment of this section) an equally effective but less burdensome system
				of certifying and verifying emissions of alternative-fueled vehicles and
				equipment used for conversions; and
							(B)not later than
				December 31, 2012, submit the proposed regulations of the State to the
				Administrator for review.
							(c)State
				programsUpon receipt of proposed regulations of a State under
				subsection (b)(4), the Administrator shall—
						(1)review the
				regulations; and
						(2)if the
				Administrator determines that the implementation of the regulations would
				result in (as compared to Federal requirements in effect as of the date of
				enactment of this section) an equally effective but less burdensome system of
				certifying and verifying emissions of alternative-fueled vehicles and equipment
				used for conversions, authorize the State to implement the regulations with
				respect to small volume manufacturers in the State for the period of fiscal
				years 2014 through 2018, subject to—
							(A)the submission of
				annual reports to the Administrator; and
							(B)such periodic
				inspection and other oversight requirements as the Administrator determines to
				be appropriate.
							(d)Duration of
				programThe program and all authority under the program (other
				than the authority of the Administrator described in subsection (c)) shall
				terminate on December 31, 2013, unless the Administrator—
						(1)in consultation
				with the States, elects to continue the program; and
						(2)promulgates such
				regulations as are necessary to continue the program.
						(e)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
					.
		6.Natural gas
			 conversion emission certificationsPart C of title II of the Clean Air Act (42
			 U.S.C. 7581 et seq.) (as amended by section 5) is amended by adding at the end
			 the following:
			
				252.Natural gas conversion emission
				certifications
					(a)In
				generalThe Administrator shall waive requirements for
				recertification of kits for the conversion of vehicles into vehicles that are
				powered by natural gas in any case in which, as determined by the
				Administrator—
						(1)the kit has been
				previously certified for the model of vehicle to be converted; and
						(2)neither the kit
				nor the design and specifications of the model of vehicle to be converted have
				substantially changed.
						(b)Older
				vehiclesThe Administrator shall waive emission certification
				system requirements for a vehicle that is over 10 years old or has over 120,000
				miles that is powered by natural
				gas.
					.
		
